Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 108 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) XX_ immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This filing relates only to the Series in the Registrant’s Class A, Class C, and Class P, Class J, Institutional Class, Class R-1, Class R-2,
